Case 19-01697-5-JNC Doc 140 Filed 05/21/19 Entered 05/21/19 12:43:00

Health Acquisition Company LLC., Resolution
Re Bankruptcy Filing

RESOLUTION OF HEALTH ACQUISITION COMPANY LLC

Page 1of1

The Managers of Health Acquisition Company, LLC, a West Virginia Limited Liability Company agrees fs follows;

WHEREAS it is in the best interest of this Corporation to file a voluntary petition in the United States
Court under Chapter 11 of Title 11 of the United States Code for the following facilities;

CAH ACQUISITION COMPANY # 2 LLC, A Delaware Limited Liability Company (Oswego)
CAH ACQUISITION COMPANY # 3 LLC, A Delaware Limited Liability Company (Horton)
CAH ACQUISITION COMPANY # 4 Inc., An Oklahoma Corporation (Drumright)

CAH ACQUISITION COMPANY # 5 LLC, A Delaware Limited Liability Company (Hillsboro)
CAH ACQUISITION COMPANY # 6 LLC, A Delaware Limited Liability Company (i-70)

CAH ACQUISITION COMPANY #7 LLC, A Delaware Limited Liability Company (Prague)
CAH ACQUISITION COMPANY # 11 LLC, A Delaware Limited Liability Company (Lauderdale)
CAH ACQUISITION COMPANY # 12 LLC, A Delaware Limited Liability Company (Fairfax)
CAH ACQUISITION COMPANY # 16 LLC, A Delaware Limited Liability Company (Haskell)

RESOLVED that Health Acquisition Company LLC, which is the owner of 80% of the interest in
previously listed, hereby consents to and approves the filing of a voluntary Chapter 11 bankruptcy petitia
of the Corporations;

RESOLVED FURTHER, that Jorge Perez is authorized and directed to execute and deliver all
necessary to effectuate the filing of a voluntary Chapter I] bankruptcy petition on behalf of the Corporati

RESOLVED FURTHER, that Jorge Perez is authorized and directed on behalf of the Corporation and

Bankruptcy

the entities
n on behalf

documents

on;

in its name

to take all actions and execute all documents deemed necessary or desirable in order to carry out and perfprm all acts

and deeds in connection with the Corporation’s bankruptcy case;

RESOLVED FURTHER, that the Corporation is authorized and directed to retain the law firm of Spillman

Thomas and Battle to represent the Corporation in all aspects of its bankruptcy case.

Signed this the 12 day of March 2019;

' er
\ eo
\\ -] t “WA

a

=
Jorge i- For Health Deateias Company LLC.

,

 
